t c memo united_states tax_court gregory t campion and sheila j campion petitioners v commissioner of internal revenue respondent docket no filed date gregory t campion and sheila j campion pro_se laura a price for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioners failed to report income and are liable for sec_6662 accuracy-related_penalties relating to and unless otherwise indicated all section references are to the internal continued findings_of_fact during and mr campion was a night shift team leader and custodian of evidence with the drug enforcement agency’s atlanta airport task force on date mr campion was indicted in the u s district_court for the northern district of georgia district_court on seven counts of converting property of another as an officer_or_employee of the united_states seven counts of embezzlement of public funds and two counts of money laundering mr campion was subsequently indicted pursuant to sec_7206 for filing false and federal_income_tax returns on date mr campion pleaded guilty to filing a false return ie the remaining charges were dismissed was sentenced to months’ imprisonment and was required to pay dollar_figure of restitution to the internal_revenue_service and dollar_figure of restitution to the georgia department of revenue respondent audited petitioners’ and returns and using the bank_deposits method determined that petitioners had unreported income of dollar_figure and dollar_figure relating to and respectively in addition respondent determined that petitioners were liable for sec_6662 accuracy-related_penalties continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent on date sent petitioners a notice_of_deficiency relating to and petitioners timely filed their petition with the court at the time the petition was filed mr campion resided in virginia and ms campion resided in florida opinion petitioners contend that the district_court determined their tax_liability and that respondent is collaterally estopped from relitigating this amount although mr campion pleaded guilty to willfully making and subscribing a false return petitioners’ tax_liability was not an essential element of the government’s case and was not actually litigated see sec_7206 562_f3d_1158 11th cir 132_tc_279 90_tc_162 holding that t he parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision in order for collateral_estoppel to apply aff’d 904_f2d_525 9th cir collateral_estoppel rather than the related doctrine_of res_judicata may apply when a civil case follows a criminal case see 303_us_391 the difference in degree of the burden_of_proof in criminal and civil cases precludes application of the doctrine_of res_judicata 10_f3d_1553 11th cir therefore respondent is not collaterally estopped from determining a deficiency relating to we sustain respondent’s determinations of petitioners’ unreported income relating to and petitioners were required but failed to maintain adequate_records see sec_6001 thus respondent had the authority to reconstruct income in accordance with the bank_deposits method see sec_446 102_tc_632 the use of the bank_deposit_method for computing unreported income has long been sanctioned by the courts 92_tc_661 respondent established that petitioners owned the bank accounts subject_to respondent’s analysis see 994_f2d_1542 11th cir holding that the commissioner’s determination relating to unreported income is presumed correct where it is supported by a minimal evidentiary showing aff’g tcmemo_1991_636 pursuant to the bank_deposits method all money deposited into petitioners’ bank accounts is presumed to be taxable and respondent is not required to establish a likely source of the deposits see clayton v commissioner t c pincite petitioners failed to prove that the analysis was erroneous see 290_us_111 blohm v commissioner f 2d pincite9 clayton v commissioner t c pincite respondent further determined that petitioners are liable for sec_6662 and b accuracy-related_penalties relating to and respondent bears and has met the burden of production relating to these penalties and has established that petitioners were negligent in filing their and returns see sec_7491 116_tc_438 petitioners have not established reasonable_cause for the underpayments or that the returns were prepared in good_faith see sec_6664 higbee v commissioner t c pincite accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue this section is inapplicable because petitioners failed to maintain records see sec_7491
